DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 22, 31 is/are objected to because of the following informalities:  
Within claim 22, line 10: there appears to be an extra word “wherein”.  
Within claim 22, line 22: there appears to be a word missing before “undeformed condition”.
Within claim 31, line 6: “reaquire” does not make grammatical sense.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 22-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 22, lines 3-11: Applicant claims, “said luminal endoprosthesis assembly comprising: - at least three layers […] – at least one working portion […] at least two anchoring portions”; it is unclear, and therefore indefinite, if the at least three layers are distinct structures from the at least one working portion and the at least two anchoring portions (as the claim appears to list them as distinct structures) OR if the at least three layers define/ form in part the at least one working portion and the at least two anchoring portions (as appears to be consistent with the originally filed disclosure).  Additionally, within claim 22, lines 18-19: Applicant claims, “said at least one working portion only includes said at least one threadlike element which forms armor with interleaving”; if a portion of the at least three layers make up the at least one working portion it is unclear, and therefore indefinite, how the at least one working portion can only include at least one threadlike element (without defining that the at least one threadlike element makes up the layer(s)). Claim(s) 23-41, which depend from claim 22, inherit all the problems associated with claim 22.
Within claim 22, line 9: Applicant claims, “the treatment portion”; it is unclear, and therefore indefinite, if this is subset of the “at least one treatment portion” (within claim 22, line 3) if there is more than one OR should include all of the “at least one treatment portion” (within claim 22, line 3) if there is more than one.
Claim 22 recites the limitation "the walls" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 22, line 12: Applicant claims, “the cavity”; it is unclear, and therefore indefinite, if this is subset of the “at least one cavity” (within claim 22, lines 2-3) if there is more than one OR should include all of the “at least one cavity” (within claim 22, lines 2-3) if there is more than one.
Within claim 22, line 15 (and claim 33, lines 1-2): Applicant claims, “said working portion”; it is unclear, and therefore indefinite, if this is subset of the “at least one working portion” (within claim 22, line 9) if there is more than one OR should include all of the “at least one working portion” (within claim 22, line 9) if there is more than one.
Claim 22 recites the limitation "said at least one threadlike element" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said working portion of each layer" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said at least one filiform" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said at least one working portion of each layer" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 22, line 28 (and claim 22, line 37): Applicant claims, “an undeformed condition”; it is unclear, and therefore indefinite, if this is the same as OR different from the undeformed conditions (within claim 22, line 5) and/ or the undeformed condition (within claim 22, line 22).
Claim 22 recites the limitation "said anchoring portions of each layer" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said at least one anchoring portions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 24, line 2: Applicant claims, “said three layers”; it is unclear, and therefore indefinite, if this is subset of the “at least three layers” (within claim 22, line 5) if there are more than three OR should include all of the “at least three layers” (within claim 22, line 5) if there are more than three.
Within claim 25, line 2: Applicant claims, “said three layers”; it is unclear, and therefore indefinite, if this is subset of the “at least three layers” (within claim 22, line 5) if there are more than three OR should include all of the “at least three layers” (within claim 22, line 5) if there are more than three.
Within claim 26, lines 1-2: Applicant claims, “said three layers”; it is unclear, and therefore indefinite, if this is subset of the “at least three layers” (within claim 22, line 5) if there are more than three OR should include all of the “at least three layers” (within claim 22, line 5) if there are more than three.
Within claim 26, line 7: Applicant claims, “the whole working portion”; it is unclear, and therefore indefinite, if this is subset of the “at least one working portion” (within claim 22, line 9) if there is more than one OR should include all of the “at least one working portion” (within claim 22, line 9) if there is more than one.
Within claim 27, line 2 (and claim 27, line 8): Applicant claims, “said three layers”; it is unclear, and therefore indefinite, if this is subset of the “at least three layers” (within claim 22, line 5) if there are more than three OR should include all of the “at least three layers” (within claim 22, line 5) if there are more than three.
Claim 28 recites the limitation "said first threadlike element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "said second threadlike element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 28, line 3: Applicant claims, “the longitudinal axis of the luminal endoprosthesis”; it is unclear, and therefore indefinite, if this is the same as OR different from the “longitudinal direction” within claim 22, line 6.
Claim 29 recites the limitation "said crossing angle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 35, lines 2-3: Applicant claims, “said at least three layers, when in undeformed conditions, are also identical in transveral dimensions, along said radial direction”; this appears to be in direct conflict with claim 22, lines 22-24: in which Applicant claims, “when the assembly is in undeformed conditions, is structurally and geometrically separated from the adjacent layers to be free to move with respect to adjacent layers”; it is unclear, and therefore indefinite, how the layers dimensions can be identical yet they can be different allowing for space between the layers.
Within claim 37, line 2: Applicant claims, “said threadlike element”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR should include all of the “at least one threadlike element” (within claim 22, line 18) if there are more than one.
Claim 37 recites the limitation "the longitudinal extension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 38, line 2 (and claim 38, line 5; and claim 38, line 8; and claim 38, line 9; and claim 38, line 11; and claim 38, line 12; and claim 38, line 13; and claim 38, line 15; and claim 38, line 17): Applicant claims, “said threadlike element”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR should include all of the “at least one threadlike element” (within claim 22, line 18) if there are more than one.
Claim 38 contains the trademark/trade name nitinol ® (within claim 38, line 6, 8) and eligiloy ® (within claim 38, line 12).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nitinol or eligiloy and, accordingly, the identification/description is indefinite.

Within claim 39, line 2 (and claim 39, line 6; and claim 39, line 10; and claim 39, line 14; and claim 39, line 18; and claim 39, line 22; and claim 39, line 26; and claim 39, line 31; and claim 39, line 36; and claim 39, line 41; and claim 40, lines 2-3; and claim 40, line 8; and claim 41, line 2): Applicant claims, “a threadlike element”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR should include all of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 39, line 3 (and claim 39, line 11): Applicant claims, “a thread”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR should include all of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 39, line 7: Applicant claims, “a single thread”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 39, line 15 (and claim 39, line 19; and claim 39, line 23): Applicant claims, “a first thread”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 39, line 15 (and claim 39, line 19): Applicant claims, “a second thread”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 39, line 27 (and claim 39, line 32; and claim 39, line 37; and claim 39, line 42; and claim 40, lines 3-4, and claim 40, line 9): Applicant claims, “at least one thread interleaved”; it is unclear, and therefore indefinite, if this is subset of the “at least one threadlike element” (within claim 22, line 18) if there are more than one OR completely different from the “at least one threadlike element” (within claim 22, line 18).
Within claim 40, lines 15-16: Applicant claims two incomplete mathematical formulas defining the single layer.
Allowable Subject Matter
Claim(s) 22-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner can find no reference alone (nor in combination) which discloses a luminal endoprosthesis comprising at least three layers where each layer is made up of threadlike element(s) interleaved together to form an armour; where each of the at least three layers are separated from each other in an undeformed configurations of a working portion (such that connection is avoided between adjacent layers/ other structures and the layers are free to move with respect with adjacent layers); where the threadlike element(s) interleaved together/ armour create windows so the lumen of the endoprosthesis is in fluidic communication with the anatomical structure; where the at least three layers are entirely superimposed on each other, are geometrically and structurally identical to each other, and are mutually offset from each other in an circumferential and longitudinal direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK et al. (US 2019/0183667 A1) discloses a luminal endoprosthesis comprising at least three layers (see figs. 5-8) where each layer is made up of threadlike element(s) interleaved (woven) together; however, PARK et al. does not disclose the at least three layers to be separated from each other in an undeformed configurations of a working portion (such that connection is avoided between adjacent layers/ other structures and the layers are free to move with respect with adjacent layers) nor the at least three layers being geometrically and structurally identical to each other and being mutually offset from each other in an circumferential and longitudinal direction.
Ryan et al. (US 2008/0262593 A1) discloses a luminal endoprosthesis comprising at least three layers (paragraph [0033]) where each layer is geometrically and structurally identical to each other (paragraphs [0035-0036]) and the layers maybe mutually offset from each other in an circumferential direction (paragraphs [0034]); however, Ryan et al. does not disclose the at least three layers to be separated from each other in an undeformed configurations of a working portion (such that connection is avoided between adjacent layers/ other structures and the layers are free to move with respect with adjacent layers) (Ryan et al. discloses the exact opposite – paragraphs [0034]) nor each layer being made up of threadlike element(s) interleaved (woven) together.
FRID (US 2018/0064525 A1) discloses a luminal endoprosthesis comprising at least three layers where each layer is made up of threadlike element(s) interleaved (woven) together and each layer is offset from another (see figs. 12-13, 15, 17b-17c); however, FRID does not disclose the at least three layers to be separated from each other in an undeformed configurations of a working portion (such that connection is avoided between adjacent layers/ other structures and the layers are free to move with respect with adjacent layers) (FRID discloses the exact opposite – paragraph [0081], figs. 16-16a).
Greene, JR. et al. (US 2018/0070955 A1) discloses a luminal endoprosthesis two or three layers (see fig. 2, paragraph [0077]) where each layer is made up of threadlike element(s) (paragraph [0071]) and the layers are separated from each other in an undeformed configurations of a working portion (paragraph [0091]); however, Green, JR. et al. does not disclose the layers being geometrically and structurally identical to each other (Greene, JR. et al. discloses the exact opposite – paragraph [0073]) nor being mutually offset from each other in an circumferential and longitudinal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774